


Exhibit 10(a)
SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION
This summary sets forth the compensation of the Directors of Kimball
International, Inc. (the “Company”). The summary also includes compensation of
the Chief Executive Officer, Chief Financial Officer, and the three other
executive officers who will be identified as named executive officers in the
Company's Proxy Statement for its annual meeting of Share Owners to be held
October 20, 2015 (the “Named Executive Officers”).
For a detailed description of the compensation arrangements that the Directors
and Named Executive Officers participate in, refer to the Company's most recent
Proxy Statement filed with the Securities and Exchange Commission.
Director Compensation
All Independent (non-employee) Directors receive annual compensation of $75,000
for service as Directors. The Lead Independent Director, the Chairperson of the
Audit Committee of the Board of Directors, and the Chairperson of the
Compensation and Governance Committee of the Board of Directors each receive an
additional $10,000 annual retainer fee.
The Directors can elect to receive all of their annual retainer fees in shares
of Common Stock under the Company's 2003 Amended and Restated Stock Option and
Incentive Plan. Commencing in February 2015, Directors are required to receive
at least 50% of their annual retainer in shares of Common Stock until they
attain the minimum level of stock ownership required for a Director under the
Company's Stock Ownership Guidelines. Directors are also reimbursed for travel
expenses incurred in connection with Board and Committee meeting attendance.
An Independent Director is a director who is not an employee of the Company or
one of its subsidiaries. Robert F. Schneider, Chief Executive Officer, is a
Director of the Company but does not receive compensation for his service as
Director.
Named Executive Officer Compensation
Base Pay
Periodically, the Compensation and Governance Committee of the Board of
Directors reviews and approves the salaries that are paid to the Company's
executive officers. The following are the current annualized base salaries for
the Company's Named Executive Officers:
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
$
550,004


Michelle R. Schroeder, Vice President, Chief Financial Officer
$
320,008


Donald W. Van Winkle, President, Chief Operating Officer
$
401,804


Kevin D. McCoy, Vice President; President, National Office Furniture
$
280,020


Michael S. Wagner, Vice President; President, Kimball Office
$
310,024



Cash Incentive Compensation
Each of the Named Executive Officers was eligible to participate in the
Company's 2010 Profit Sharing Incentive Bonus Plan (the “Plan”) for fiscal year
2015. A long-standing component of the Company's profit sharing incentive bonus
plan is that it is linked to the Company's worldwide and business unit
performance which adjusts compensation expense as profits change. Under the
Plan, cash incentives are accrued annually and paid in five installments over
the succeeding fiscal year. Except for provisions relating to retirement, death,
permanent disability, and certain other circumstances described in a
participant's employment agreement, participants must be actively employed on
each payment date to be eligible to receive any unpaid cash incentive
installment. The total amount of cash incentives accrued and authorized to be
paid to the Named Executive Officers based on the Company's fiscal year 2015
results is listed below. The Named Executive Officers received an installment of
50% of the payment in August 2015, and the remaining portions will be paid in
equal installments in September 2015, January 2016, April 2016, and June 2016.
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
$
345,156


Michelle R. Schroeder, Vice President, Chief Financial Officer
$
197,292


Donald W. Van Winkle, President, Chief Operating Officer
$
266,130


Kevin D. McCoy, Vice President; President, National Office Furniture
$
250,930


Michael S. Wagner, Vice President; President, Kimball Office
$
60,465







--------------------------------------------------------------------------------




Donald W. Van Winkle and Michelle R. Schroeder were also awarded discretionary
compensation during fiscal year 2015 of $50,000 and $60,000, respectively, in
recognition of their efforts with the spin-off of Kimball Electronics. In
addition, Michael S. Wagner was awarded discretionary compensation of $65,000
for his leadership in the restructuring efforts in fiscal year 2015 within the
Kimball Office business unit.
Stock Compensation
The Named Executive Officers may also receive a variety of stock incentive
benefits under the Amended and Restated 2003 Stock Option and Incentive Plan
consisting of: restricted stock, restricted share units (“RSU”), unrestricted
share grants, incentive stock options, nonqualified stock options, stock
appreciation rights, performance shares, and performance units.
Performance Shares
There were no performance share awards granted during fiscal year 2015.
Performance share awards applicable to fiscal year 2015 performance were granted
in June 2014 to Named Executive Officers. Performance shares include both an
annual performance share (“APS”) award and a long-term performance share
(“LTPS”) award with one-fifth (1/5) of the LTPS award vesting annually over the
succeeding five-year period.
The following table summarizes the performance shares issued in Common Stock
during July 2015 to the Company's Named Executive Officers pursuant to their
performance share awards applicable to fiscal year 2015 performance:
 
APS Award (number of shares issued) (1)
 
LTPS Award (number of shares issued) (1)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
5,596


 
38,464


Michelle R. Schroeder, Vice President, Chief Financial Officer
2,640


 
10,080


Donald W. Van Winkle, President, Chief Operating Officer
5,653


 
36,864


Kevin D. McCoy, Vice President; President, National Office Furniture
3,680


 
7,360


Michael S. Wagner, Vice President; President, Kimball Office
800


 
7,360


 
 
 
 
(1) Shares have been increased due to the spin-off by an adjustment factor of
1.60 and have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.

The following table summarizes the target number of APS awarded in July 2015 to
the Company's Named Executive Officers for fiscal year 2016:
 
APS Award (number of shares)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
49,581


Michelle R. Schroeder, Vice President, Chief Financial Officer
9,957


Donald W. Van Winkle, President, Chief Operating Officer
15,971


Kevin D. McCoy, Vice President; President, National Office Furniture
1,136


Michael S. Wagner, Vice President; President, Kimball Office
1,258



The number of APS to be issued will be dependent upon the operating income
performance, with a percentage payout up to a maximum of 200% of the target
number set forth above, while the number of LTPS to be issued will be dependent
upon the percentage payout under the Plan. During fiscal year 2015, the
Compensation and Governance Committee decided to discontinue the LTPS program,
and no further LTPS awards were granted during fiscal year 2015.
Restricted Share Units
In December 2014 and July 2015, the Company granted RSUs to each of the Named
Executive Officers. The RSU awards are structured to increase share ownership
and drive greater alignment with our Share Owners. The RSU awards granted during
December 2014 to the Named Executive Officers are time vested and contained
three tranches, with the first tranche vesting as of June 30, 2015, the second
tranche vesting as of June 30, 2016, and the third tranche vesting as of June
30, 2017, as we phased in this type of award in the initial year of grant. The
RSU awards granted during July 2015 are time vested and cliff vest after three
years, putting a focus on long-term retention.




--------------------------------------------------------------------------------






The following table summarizes the number of RSUs awarded in December 2014 and
July 2015 to the Company's Named Executive Officers:
 
December 2014 RSU Award (number of shares)
 
July 2015 RSU Award (number of shares)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
60,675


 
20,779


Michelle R. Schroeder, Vice President, Chief Financial Officer
7,584


 
3,276


Donald W. Van Winkle, President, Chief Operating Officer
29,848


 
12,495


Kevin D. McCoy, Vice President; President, National Office Furniture
25,618


 
7,756


Michael S. Wagner, Vice President; President, Kimball Office
30,169


 
8,974



The following table summarizes the shares of Common Stock issued during June
2015 to the Company's Named Executive Officers upon the vesting of RSUs that
were awarded in December 2014:
 
RSU Award (number of shares issued) (1)
 
Accumulated Dividends on RSU Award (number of shares issued) (1) (2)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
15,169


 
188


Michelle R. Schroeder, Vice President, Chief Financial Officer
1,896


 
24


Donald W. Van Winkle, President, Chief Operating Officer
7,462


 
93


Kevin D. McCoy, Vice President; President, National Office Furniture
6,404


 
79


Michael S. Wagner, Vice President; President, Kimball Office
7,543


 
94


 
 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.
(2) Represents shares of Common Stock issued pursuant to the RSU Agreement
determined by dividing the accumulated phantom cash dividends by the closing
price of the Common Stock on the vesting date.

Relative Total Shareholder Return Performance Units
In March 2015 and July 2015, the Company granted performance units to each of
the following Named Executive Officers under a Relative Total Shareholder Return
(“RTSR”) program: Robert F. Schneider, Chairman of the Board and Chief Executive
Officer; Donald W. Van Winkle, President and Chief Operating Officer; and
Michelle R. Schroeder, Vice President and Chief Financial Officer. These Named
Executive Officers will earn from 0% to 200% of the target award depending upon
how the compound annual growth rate of Kimball International common stock ranks
within the peer group at the end of the performance period. The vesting of the
March 2015 RTSR award occurs June 30, 2017, while the vesting of the July 2015
RTSR award occurs June 30, 2018.
The following table summarizes the target number of RTSR shares awarded in March
2015 and July 2015 to the Company's Named Executive Officers:
 
March 2015 RTSR Award (number of shares)
 
July 2015 RTSR Award (number of shares)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
20,325


 
23,179


Michelle R. Schroeder, Vice President, Chief Financial Officer
3,717


 
4,238


Donald W. Van Winkle, President, Chief Operating Officer
6,156


 
7,020



Retirement Plans
The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan that all domestic employees are eligible to
participate in (the “Retirement Plan”). The Retirement Plan provides for
voluntary employee contributions as well as a discretionary Company contribution
which is determined annually by the Compensation and




--------------------------------------------------------------------------------




Governance Committee of the Board of Directors. Each eligible employee's Company
contribution is defined as a percent of eligible compensation, the percent being
identical for all eligible employees, including Named Executive Officers.
Participant contributions are fully vested immediately, and Company
contributions are fully vested after five years of participation. All Named
Executive Officers are fully vested, except Michael S. Wagner, who has less than
two years of service. The Retirement Plan is fully funded. For those eligible
employees who, under the 1986 Tax Reform Act, are deemed to be highly
compensated, their individual Company contribution under the Retirement Plan is
reduced. For employees who are eligible, including all Named Executive Officers,
there is a nonqualified, Supplemental Employee Retirement Plan (“SERP”) in which
the Company contributes to the account of each individual an amount equal to the
reduction in the contribution under the Retirement Plan arising from the
provisions of the 1986 Tax Reform Act. The SERP investment is primarily composed
of employee contributions.
Employment and Change-in-Control Agreements
The Compensation and Governance Committee approved amendments to the Company’s
previous form of employment agreement and separated it into two agreements: an
employment agreement and a change-in-control agreement.
The amendments incorporated into the change-in-control agreement were made with
the intent of modernizing the terms and aligning the interests of management
with shareholders. The change-in-control agreement contains three significant
modifications, including:
•
Tightening the requirements for a payout to the Named Executive Officer by
adding a “double trigger” requirement such that full accelerated payout to the
executive for future incentive awards does not occur unless the executive is
separated from employment during a change-in-control event;

•
Limiting the amount of payout upon a change-in-control to avoid excise taxes
under parachute payment regulations and eliminating the tax gross-up element in
the previous agreement which provided a supplemental payment to the Named
Executive Officer to cover the cost of any excise tax liability incurred by the
executive officer on certain payouts; and

•
Reducing the Chief Executive Officer’s (“CEO”) severance payout under a
change-in-control event from three times salary and bonus to two times salary
and bonus, which equalizes the CEO’s payout with the other executive officers.

In June 2015, the Company entered into the change-in-control agreement with each
of the Named Executive Officers.
The Compensation and Governance Committee also approved additional amendments to
the form of employment agreement for payouts other than for a change-in-control.
These amendments are primarily tax-related, and include elimination of the
ability to receive accelerated payment of compensation awards to preserve the
tax deductibility of compensation (except for the CEO as his employment
agreement is grandfathered under previous regulations that permit acceleration
of performance-based stock awards), and limitation of the amount of payout to
avoid excise taxes under parachute payment regulations. On June 26, 2015, the
Company entered into the amended employment agreement with each of the following
Named Executive Officers: Robert F. Schneider, Chairman of the Board and Chief
Executive Officer; Donald W. Van Winkle, President and Chief Operating Officer;
and Michelle R. Schroeder, Vice President and Chief Financial Officer.








